     Case 1:20-cv-04344-SDG-JKL Document 10 Filed 12/28/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

PAULETTE THOMPSON,                       )
                                         )
             Plaintiff,                  )
                                         )        CIVIL ACTION NO.
v.                                       )
                                         )        1:20-cv-04344-SDG-JKL
CITY OF JOHNS CREEK,                     )
GEORGIA; and CHRISTOPHER                 )
BYERS, in his Individual Capacity,       )
                                         )
             Defendant.                  )
                                         )

              NOTICE OF APPEARANCE OF ALEX JOSEPH

      Comes now Alex Joseph of the law firm of Gray, Rust, St. Amand, Moffett &

Brieske, LLP and, pursuant to L.R. 83.1D(1), hereby makes an entry of appearance

as additional counsel for defendant Christopher Byers in the above-styled case.

      The undersigned, in accordance with L.R. 7.1 and 5.1 hereby certifies that the

typefont used herein is 14-point Times New Roman.

      This 28th day of December, 2020.

                                             /s/ Alex Joseph
                                             Harvey S. Gray
                                             Georgia Bar No. 305838
                                             Alex Joseph
                                             Georgia Bar No. 590921
                                             Attorneys for Defendant Byers
     Case 1:20-cv-04344-SDG-JKL Document 10 Filed 12/28/20 Page 2 of 3




GRAY, RUST, ST. AMAND, MOFFETT & BRIESKE, LLP
950 East Paces Ferry Road, N.E.
Suite 1700 – Salesforce Tower
Atlanta, Georgia 30326
(404) 870-7376 (Gray)
(404) 870-7389 (Joseph)
(404) 870-7374 (Fax)
hgray@grsmb.com
ajoseph@grsmb.com




                                    -2-
      Case 1:20-cv-04344-SDG-JKL Document 10 Filed 12/28/20 Page 3 of 3




                           CERTIFICATE OF SERVICE

      I hereby certify that I have this date served the foregoing NOTICE OF

APPEARANCE OF ALEX JOSEPH by filing the same with the Clerk of the Court

using the CM/ECF system which will automatically send email notification of such

filing to all counsel of record.

      This 28th day of December, 2020.


                                               /s/ Alex Joseph
                                               Harvey S. Gray
                                               Georgia Bar No. 305838
                                               Alex Joseph
                                               Georgia Bar No. 590921
                                               Attorneys for Defendant Byers

GRAY, RUST, ST. AMAND, MOFFETT & BRIESKE, LLP
950 East Paces Ferry Road, N.E.
Suite 1700 – Salesforce Tower
Atlanta, Georgia 30326
(404) 870-7376 (Gray)
(404) 870-7389 (Joseph)
(404) 870-7374 (Fax)
hgray@grsmb.com
ajoseph@grsmb.com




                                         -3-
